Title: To Benjamin Franklin from Gian Francesco Cigna, 28 July 1783
From: Cigna, Gian Francesco
To: Franklin, Benjamin


          
            Monsieur
            Turin ce 28 julliet 1783
          
          Les heureuses revolutions que Votre genie sublime, Monsieur, a apporté dans la
            politique et dans la philosophie, qui feront a jamais epoque dans l’histoire des
            Nations, et dans celle de l’esprit humain ont fait ambitionner a l’Academie des Sciences
            de cette Capitale d’illustrer son catalogue avec le nom du plus grand Philosophe du
            siecle, ce qui lui a été aisement accordé par notre Auguste Souverain a l’ocasion qu’il
            vient de lui donner un etablissement solide, en vous nommant Monsieur pour une des places
            destinées aux Savants etrangers. Elle espere que vous voudrais bien agreer ce temoignage
            de l’estime et de la reconaissance qu’elle a pour vos
            merites eminents, qui lui est commune avec tous ceux qui s’interessent a l’avancement
            des sçiences, et au bien de l’humanité. Je suis en particulier bien flatté que la charge
            de secretaire de l’Academie me procure l’honneur d’être son interprete auprés de Vous,
            et me presente une ocasion de Vous declarer les sentiments d’admiration, dont je suis de
            longtemps penetré pour vos talents superieurs, et pour vos immortelles decouvertes.
          J’ai l’honneur d’être avec toute la veneration Monsieur Votre très umble et très obeist
            Serviteur
          
            J. F. Cigna
          
         
          Endorsed: Letters to be answd before I
            leave France
        